 COLUMBIA GAS TRANSMISSION CORP.111Columbia Gas Transmission Corporation and Oil,Chemical and Atomic Workers International Unionand its Locals 3-372 and 3-628Columbia Gas of West Virginia,Inc., Columbia Gas ofKentucky,Inc. and Oil,Chemical and Atomic Work-ers International Union and its Locals3-372 and3-628.Cases 9-UC-91 and 9-UC-92August 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn September 25, 1973, the Employers' filed peti-tions to clarifya single bargaining unitcurrently rec-ognized by them by creating two separate bargainingunits. A hearing was held on January 9, 10, and 11,1974, before Hearing Officer Joseph T. Perry. All par-ties appeared and participated at the hearing. On Jan-uary 11, 1974, the Acting Regional Director forRegion 9 issued an order transferring the cases to theBoard. Briefs have been filed by the Employers andthe Unions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding the Boardfinds:1.The Employers are engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Unions involved herein are labor organiza-tions within the meaning of Section 2(5) of the Act.3.No questions affecting commerce exists con-cerning the representation of certain employees of theEmployers within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the following reasons:Each of the Employers is a wholly owned subsid-iary of Columbia Gas Systems, Inc., a public utilityholding company. Columbia Gas Transmission Cor-poration, the Petitioner in Case 9-UC-91, is a Dela-ware corporationwith its principal offices inCharleston, West Virginia. It produces and purchasesnatural gas and operates a transmission pipeline inseven States with sales to over 100 public utilities andmunicipalities, including Columbia Gas of West Vir-ginia,Inc.,and Columbia Gas of Kentucky, Inc.These latter two companies, the Petitioners in Case9-UC-92, are engaged in the distribution of naturalgas to points in the States of West Virginia and Ken-tucky, respectively. They have their headquarters inColumbus, Ohio.A reorganization of the companies of the ColumbiaGas System, which includes these Employers, under-lies the filing of the petitions to clarify the unit herein.The express purpose of the reorganization was toavoid the dual regulation by both State and Federalauthorities of the various Columbia Gas System com-panies that engaged in both interstate transmissionand local distribution operations. As a result of thereorganization the interstate transmission operation isnow handled exclusively by Columbia Gas Transmis-sion Corporation, subject only to the jurisdiction ofthe Federal Power Commission; and the local distri-bution operations is now handled by eight separatepublic utilities, including Columbia Gas of West Vir-ginia, and Columbia Gas of Kentucky, each of whichis subject only to the state agencies in the State inwhich it operates. This functional realignment wascompleted in 1971.The realignment of the management structure tocorrespond with the functional structure was notcompleted until later, in April 1973. Prior to the rea-lignment of the management structure the companiesof the Columbia Gas System were managed on a"Group" basis, with a single management supervisingboth transmission and distribution operations in eachgroup. The three principal groups, identified by geo-graphic regions, were the Columbus Group, the Pitts-burghGroup, and the Charleston Group. TheEmployers involved herein were all part of theCharleston Group? Since April 1973, a chairman andother officers of the Columbia Gas Transmission Cor-poration have assumed the management of all inter-statetransmissionoperationsandemployees.Similarly, a chairman and other officers of the consol-idated distribution companies, including ColumbiaGas of West Virginia and Columbia Gas of Kentucky,have assumed the management of all distribution op-erations and employees. The transmission corpora-tion and the distribution companies each have theirown labor relations departments.The unit proposed in Case 9-UC-91 would consistof approximately 730 employees engaged in the oper-ation of the interstate transmission system under thedirection of the Columbia Gas Transmission Corpo-ration. The unit proposed in Case 9-UC-92 would'The term "Employers"isused to collectively identify Columbia GasTransmission Corporation, the Petitioner in Case 9-UC-91, and Columbia2The Charleston Group also included Columbia Gas of Virginia, Inc.Gas of West Virginia,Inc., and Columbia Gas of Kentucky,Inc., the Peti-Employees of Columbia Gas of Virginia were not part of the bargaining unit,tioners in Case 9-UC-92.nor are they now, involved in the instant proceeding.213 NLRB No. 10 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsist of approximately450 employeesengaged indistribution operations in two States under the direc-tion of Columbia Gas of West Virginiaand ColumbiaGas of Kentucky, respectively. A majorityof the em-ployees in each of theproposedunits perform essen-tiallydifferentwork,but a substantial number ofemployeesin both units perform workrequiring simi-lar skills or involve unskilled orentry level jobs. Thetransmission employeeswork at 64,and the distribu-tion employeesat 30,locations in West Virginia andKentucky,including 7 common locations where thefacilitiesare physicallyand organizationally separate.The record further showsthat the transmission anddistribution employees are separately supervised andthat temporarytransfers between operations have notoccurred since the reorganization.The hours of workfor transmission employees are much more variedthan most of the distribution employeeswho workfrom 8 a.m. to 4:45 p.m.The transmission and distri-bution employees have separate communication sys-tems,training programs,and grievance systems.A long-establishedbargaining relationship existsbetween the parties,dating to 1944. In the ensuingyears theidentificationof theparties and the scope ofthe unit have been affected by variousconsolidations,mergers,and internal reorganizationsinvolving boththe Employers and the Unions. On December 29,1966, the Employers and the Unionssigned an agree-ment covering the existing recognized unit in the in-stantcase.The partieshave signed succeedingagreementsin 1970, 1972, and thelatest,on December1, 1973. The1973 agreement included aprovision thatit "shall be effective for its term in such unit or unitsthereinafter determinedto appropriate in NLRBcases 9-UC-91 and 9-UC-92 or relatedcases."The Employersassert that the present single unit nolonger accordswith the Employers'administrativestructure or organizationand that thetransmissioncorporation and the twodistribution companies arefunctionallyautonomous separate systems.The Em-ployers furtherassert that as a consequence the singlebargainingunit shouldbe separated along functionallines to correspond with the reorganization of the Em-ployers. Specifically, the Employerspropose one unitconsistingof employeesengaged in interstate trans-mission operations(Case 9-UC-9 1) and a second unitconsistingof employeesengaged in local distributionoperations (Case 9-UC-92). The Unionscontend,however, that the employeesengaged in transmissionand distribution operations should continueto be rep-resented in one bargaining unit.We find nomerit in therequest by the Employersto separatethe existing recognized bargaining unitinto two bargaining units.The recordshows that theemployees representedby the Unionshave continuedto perform the same functions in the same locationsafter the reorganization that they performed prior tothe reorganization.These employeeshave the sameimmediate supervision as they had prior to the reorga-nization and the reorganization has had little if anydirect affect on day-to-day operations. Althoughthere now exists separate labor relations departments,this change has no practical effect on the handlingand processing of grievances until the grievancereaches the top step.The Employers seek to raise this issue as a matterof unit clarification.We note, however,that there isno ambiguity and no dispute concerning the fact thatthe employees who are the subject of the instant peti-tions came within the coverage of a series of collec-tive-bargaining agreements,including the most recentone effective December 1, 1973, and that they havebeen included in the long-established unit representedby the Unions. We further note that no party seeks atthis time an election among employees in the estab-lished unit nor questions the status of the Unions asthe bargaining representative of that unit.NationalEducation Association,206 NLRB 893 (1973).On the basis of the circumstances set forth in therecord, we find the Employer's reorganization has hadno meaningful or substantial impace or effect on thestatus or appropriateness of the long-existing bargain-ing unit.Accordingly,we shall dismiss the petitions.ORDERIt is herebyordered thatthe petitions in Cases 9-UC-91 and 9-UC-92 be, and theyhereby are, dis-missed.CHAIRMANMILLER,concurringseparately:I concur in the result,although I agree with little ofthe rationale of the opinion signed by my colleagues.If the two units proposedby thePetitionerwereshown to be appropriate units by our usual standards,and if the existing single unit had been rendered inap-propriate by reason of organizational changes, Iwould grant the petition.The difficultyhere is that the proposed two unitsare, in my view,not appropriate on the basis of ourusual tests. The existingunit would,ab initio,alsohave been of dubious appropriateness but has beenrendered appropriate by bargaining history. But thetwo proposed units have little to commend them, ex-cept for the fact that they are coextensive geographi-callywitha two-state area,which factor isinsufficient, in my view,to render them appropriate.For this reason I concur in the dismissal.